Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Reason for Allowance
	Claims 2 and 4-10 are allowed.
	The following is an examiner's statement of reasons for allowance: Prior art do not teach or render obvious “a memory cell comprising a first transistor over the second transistor, the first transistor comprising an oxide semiconductor layer in a channel formation region,…wherein a first edge of the oxide semiconductor layer extends beyond an edge of the source electrode, wherein a second edge of the oxide semiconductor layer extends beyond an edge of the drain electrode”, as recited in claims 2, 7 and 9.  Claims 4-6, 8 and 10 depend on allowable claims 2, 7 and 9.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/           Primary Examiner, Art Unit 2811